In re Cecile Miller, applying for Remedial Writs to the Civil District Court, No. 81-6152, Parish of Orleans, from the Fourth Circuit Court of Appeal, No. C-2183.
Granted. The ruling of the trial judge excluding the deposition of Stanley Day is reversed. The deposition may be offered into evidence as to the defendants Hotel Dieu Hospital and its insurer Aetna Casualty and Insurance Co. It may not be offered against third party defendants not a party at the taking of the deposition. See Rule 105, Federal Rules of Evidence.
LEMMON, J., would grant the writ and docket for argument.